DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-  of U.S. Patent No. 10,604,069. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the present application is met by claim 1 of the patent.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carani et al. (Carani) (US Pub. No. 20080125965 Al) in view of McClellan (US Pub. No. 20070319602 Al).
Regarding claim 1, Carani a machine-executable process in a vehicle environment, comprising:
electronically receiving by the processor on the industrial vehicle geo-feature information about a geo-feature (that is, the vehicle GPS system receives GPS information) that is located in an area upon which an industrial vehicle travels;
detecting that the industrial vehicle has encountered the geo-feature; and
performing, upon detecting that the industrial vehicle has encountered the geo feature;
generating an output message comprising a select one of:
a first message where the comparison indicates that the current operating state is within an acceptable range of the expected operating state (Fig. 4, para. [0068], reporting data, i.e. inside or outside range), and
a second message different from the first message, where the current operating state is outside the acceptable range of the expected operating state (see para. [0068], alarm); and 
Carani fails to disclose conveying the output message on the industrial vehicle. However, in the same field of endeavor, McClellan teaches conveying the output message on the industrial vehicle display the operating condition of a vehicle to the driver 
detected impact involving the industrial vehicle. See para. [0012], the geo feature is time zone). 

Allowable Subject Matter

Claims 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior arts were found to disclose 
generating a command that controls the industrial vehicle, comprising a select one of:
a first command that restricts the industrial vehicle from entering the aisle where the industrial vehicle is not assigned a task to maneuver a load in the aisle; and
a second command that enables the industrial vehicle to enter the aisle where the industrial vehicle is assigned a task to maneuver a load in the aisle
as in claim 15 and 
performing, upon detecting that the industrial vehicle has encountered the select geo-feature, a corresponding action on the industrial vehicle, where the corresponding action is determined based upon the identity of the select geo-feature


Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
16 Sept 21